DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.  
Claims 1 and 4-18 are pending.  Claims 1 and 18 are the subject of this NON-FINAL Office Action.  Claims 4-17 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following NON-FINAL Office Action is considered withdrawn in view of Applicant's response.
	
New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
A. “redundant ejection nozzles”
	The metes and bounds of “a number of redundant ejection nozzles” are not clear because it is not clear how the ejection nozzles are redundant.  Merriam-Webster provide numerous different definitions of “redundant”: 
1	a: exceeding what is necessary or normal : SUPERFLUOUS
	b: characterized by or containing an excess
	specifically : using more words than necessary
	c: characterized by similarity or repetition
	// a group of particularly redundant brick buildings
	d chiefly British : no longer needed for a job and hence laid off
2: PROFUSE, LAVISH
3: serving as a duplicate for preventing failure of an entire system (such as a spacecraft) upon failure of a single component.

On the face of the claim, it is not clear which of these different definitions is intended in the instant claims.  The specification fails to provide more clarity: “In particular, the predefined moving scheme depends on the number of redundant ejection nozzles, i.e. the difference between the width of the print head and the width of the three-dimensional structure to be printed, preferably in pixels” (pg. 5, ll. 8-11).  It is not clear which definition of “redundant” from Merriam-Webster is required by this example in the specification to meet “the difference between the width of the print head and the width of the three-dimensional structure to be printed, preferably in pixels.”  No examples are given to explain this.  Even more, if the width of the print head is 10.3mm and the 3D structure width is 200mm, then it is not clear how one could have a non-whole number of nozzles measured in millimeters (e.g. 189.7mm redundant nozzles).  Thus, “a number of redundant ejection nozzles” is confusing in light of the claims and specification.

B. “the number of redundant ejection nozzles is a difference between a width of the 	print head and a width of the three-dimensional structure to be printed for a specific 	layer”
	The metes and bounds of the above clause are not clear because it is not clear what is subtracted from what; and how one calculates a whole number of nozzles from non-whole measures of size.  Specifically, the following is a mathematical formula: “the number of redundant ejection nozzles is a difference between a width of the print head and a width of the three-dimensional structure to be printed for a specific layer.”  This can be restated: # redundant nozzle = width 3D structure – width print head; or # redundant nozzle = width print head – width 3D structure.  It is not clear which equation is meant because the clause does not specific what is subtracted from what.
	Furthermore, if the width of the 3D object is 100mm and the width of the print head is 20.3mm, then 100mm-20.3mm=79.7mm.  It is not clear how 79.7mm is a measure of number of nozzles, much less how 79.7mm is converted to a number of nozzles.  
	Thus, “the number of redundant ejection nozzles is a difference between a width of the print head and a width of the three-dimensional structure to be printed for a specific layer” is confusing.
See MPEP § 2173.06 (“where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).
	Applicants amend to state “where the width of the print head is greater than the width of the specific layer of the three-dimensional structure to be printed.”  This merely states that the print head is wider than the print layer.  This fails to clarify how a number of redundant nozzles equal a difference between width of print head (e.g. 121.23mm) and width of 3d object layer (e.g. 45.96mm), especially when that number is measured in cm/mm/m, etc., is a decimal, and is a very large number (e.g. 121.23-45.96=75.27mm).  In other words, how can there be 75.27 redundant nozzles? 
	In sum, the metes and bounds of the amended claims are so unclear that the Office cannot apply prior art without speculating.

Prior Art
	The following prior art is pertinent to shifting print head in layers subsequent to detected or known inkjet deposit defects: US 2016/0167298; US 2016/0342149; US 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743